Title: To Thomas Jefferson from Zachariah Mann, 23 March 1805
From: Mann, Zachariah
To: Jefferson, Thomas


                  
                  Received Baltimore 23rd March 1805 from John Stricker on board of the Schooner Providence. Three Barrels Perry in good order which I promise to deliver in like order at Washington to the President of the United States or to his order he paying me the Customary freight for the same.
                  
                     Zachr. Mann 
                     
                  
                  
                     3 Bbls
                  
               